Citation Nr: 0838218	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Newark, New 
Jersey RO, which in pertinent part denied service connection 
for arteriosclerotic heart disease.  During the course of the 
appeal, the RO established service connection for 
arteriosclerotic heart disease via a January 2006 rating 
decision, and in September 2006, a Decision Review Officer 
(DRO) increased the initial evaluation of this disorder to 30 
percent.  The veteran has continued his appeal and desires a 
higher initial evaluation.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In February 2008, the veteran waived RO consideration of his 
additional evidence.

The veteran has raised the issue of a total rating based on 
individual unemployability (TDIU).  That issue has not been 
fully developed for appellate review, and is referred to the 
RO for further action.  Because of the decision below, the 
issue of an extraschedular rating for TDIU is also referred 
to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Arteriosclerotic heart disease is manifest an ejection 
fraction of 30 to 50 percent.




CONCLUSION OF LAW

The criteria for a rating of 60 percent for arteriosclerotic 
heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2003 and March 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO satisfied many of the requirements of the VCAA, the 
letters did not inform the veteran that he needed to show the 
effect that the worsening of his symptoms had on his 
employment and daily life.  The letters also did not 
specifically describe the requirements of the applicable 
Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in 
statements of the case issued in September 2006 and June 
2007.  The veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  Thus, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Diseases of the Heart

Note 1:  Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.  
Note 2:  One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.


700
5
Arteriosclerotic heart disease (Coronary artery 
disease):

With documented coronary artery disease resulting 
in:


Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

Note: If nonservice-connected arteriosclerotic 
heart disease is superimposed on service-connected 
valvular or other non-arteriosclerotic heart 
disease, request a medical opinion as to which 
condition is causing the current signs and 
symptoms.

38 C.F.R. § 4.104, Diagnostic Code 7005 (2008)

Factual Background and Analysis

In this case, private treatment records show that the veteran 
had a cardiomyopathy and congestive heart failure in 
April 1999.  Private medical correspondence from J.V., M.D., 
dated in August 1999 states that the veteran was unable to 
walk without getting short of breath.  The doctor opined that 
the veteran was unable to work.  Correspondence from D.G.M., 
M.D., dated in August 1999 noted that the veteran had a 
history of hypertensive cardiomyopathy and single vessel 
coronary artery disease.  Dr. M. indicated that the veteran 
should avoid heavy physical work and stress, and it was noted 
that it could not be predicted if sudden incapacitation would 
occur.  Dr. M. recommended that the veteran be put on 
disability status.  Correspondence from the Office of 
Personnel Management indicates that the veteran was medically 
retired in October 1999 due to cardiomyopathy.

A private treatment note from L.F., M.D., dated 
September 2001 shows that the veteran's left atrial size was 
mildly enlarged, and his left ventricular size was enlarged.  
Ejection fraction was 50 to 55 percent.  A September 2001 
note from D.C., M.D., indicates that the veteran's left 
ventricle was enlarged, and the ejection fraction was 37 
percent.  

On VA examination in July 2003, the veteran reported that he 
felt tired and would get short of breath after ascending two 
flights of stairs.  He indicated that he was able to perform 
his activities of daily living.  The examiner noted that in 
September 2001, the veteran was able to perform 7-8 MET.  The 
ejection fraction was 37 percent.

During a VA examination in August 2005, it was noted that the 
veteran had been hospitalized a few months previously and 
diagnosed with congestive heart failure and hypertensive 
cardiomyopathy.  The veteran reported being able to walk 
about four blocks before getting fatigued.  He said he was 
able to conduct his activities of daily living and walk up 
two flights of stairs.  The examiner referred to an October 
2003 nuclear stress test that demonstrated the ejection 
fraction to be 40 percent.  Exercise intolerance corresponded 
to greater than 8 METs.

A private treatment record from April 2006 indicates that the 
veteran's left ventricle was dilated.  Ejection fraction was 
31 percent.  Private correspondence from L.F., M.D., dated 
April 2006 shows that the veteran had a long history of 
hypertensive heart disease with a nonischemic cardiomyopathy 
with tendency towards congestive heart failure.  The doctor 
said that he would support the veteran's request for 
continued disability in view of his left ventricular 
dysfunction and tendency toward congestive heart failure.

On VA examination in August 2006, the veteran complained of 
dizziness, occasional palpitations, shortness of breath, and 
weight gain of about two to three pounds in the previous 
year.  It was noted that the veteran had congestive heart 
failure, cardiomyopathy, and atherosclerotic heart disease.  
He denied any chest pain but said he was unable to do any 
prolonged walking.  The examiner discussed some of the 
veteran's private treatment records and noted that the 
veteran's activity level was about 7 METs while ejection 
fraction was about 31 percent.

The veteran's spouse, D.W., stated in October 2006 that the 
veteran was unable to tolerate strenuous activity.  She 
observed that when the veteran exerted himself, he would get 
short of breath.  She said that the veteran suffered heart 
palpitations and dizziness.

A private medical record dated October 2007 indicates that 
the veteran's left ventricle was dilated.  The ejection 
fraction was 31 percent.

After giving the benefit of the doubt to the veteran, the 
Board finds that the criteria for a disability evaluation of 
60 percent have been met.  In this matter, the Board finds 
the records from the private physicians and of the veteran's 
ejection fractions persuasive.  Throughout the veteran's 
medical history, the percentage of ejection fraction has 
decreased.  It appears that overall; the ejection fraction 
has remained slightly above the 30 percent level.  He has 
been described as having congestive heart failure.  He does 
not, however have chronic congestive heart failure, nor is 
his workload limited to 3 METs or less with dyspnea, fatigue, 
angina, dizziness, or syncope, nor does he have left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Therefore, he does not meet the criteria 
for a 100 percent schedular rating.  

In light of the above, an evaluation of 60 percent for 
service-connected arteriosclerotic heart disease is 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an evaluation of 60 percent for 
arteriosclerotic heart disease is granted, subject to the 
regulations governing the payment of monetary awards.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


